                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


BRAD E. PROCTOR,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 2:19-cv-00432

ROANE COUNTY COMMISSION d/b/a ROANE COUNTY
SHERIFF’S DEPARTMENT, M. P. KING,
N. S. STEPP, S. A. MCDONALD, Z. W. HARTLEY,

                              Defendants.



                         MEMORANDUM OPINION AND ORDER


       Pending before the Court is Defendants Roane County Commission d/b/a Roane County

Sheriff’s Department, M. P. King, S. A. McDonald, and Z. W. Hartley’s Partial Motion to Dismiss.

(ECF No. 7.) For the reasons discussed more fully below, the Court GRANTS IN PART and

DENIES IN PART Defendants’ Motion to Dismiss.

                                       I.      BACKGROUND

       This 42 U.S.C. § 1983 action arises out of an incident where Defendants M. P. King

(“Deputy King”), N. S. Stepp (“Trooper Stepp”), S. A. McDonald (“Trooper McDonald”), and Z.

W. Hartley (“Trooper Hartley”) allegedly struck and injured Plaintiff Brad Proctor (“Plaintiff”)

without justification while executing an arrest warrant. Plaintiff alleges that on January 18, 2018,

Deputy King, as well as Troopers Stepp, McDonald, and Hartley arrested Plaintiff on outstanding

warrants at Plaintiff’s residence located in Clay County, West Virginia. (ECF No. 1 at 1–2, ¶¶ 1,

                                                 1
10.) Plaintiff further alleges that, at that time, he “immediately laid face down on the floor,

completely prone- [sic] with his hands spread out above his head” and that he “did not resist arrest,

did not attempt to flee, and was completely compliant.” (Id. at ¶¶ 11, 12.) Then, Plaintiff asserts

Deputy King, Trooper Stepp, Trooper McDonald, and Trooper Hartley “beat, kicked, stomped,

and punched” him while he laid on the floor. (Id. at ¶ 13.) After the beating, Plaintiff alleges he

was handcuffed and thrown in the snow, where he laid “with his hands cuffed behind his back

while shirtless for over an hour.” (Id. at ¶ 14.)

       On September 19, 2019, Defendants filed their Partial Motion to Dismiss. (ECF No. 7.)

Plaintiff responded, (ECF No. 9), and Defendants timely replied, (ECF No. 18). As such, this

motion is fully briefed and ripe for adjudication.

                                   II.     STANDARD OF REVIEW

       A motion to dismiss for failure to state a claim upon which relief may be granted tests the

legal sufficiency of a civil complaint. Fed. R. Civ. P. 12(b)(6). A plaintiff must allege sufficient

facts, which, if proven, would entitle him to relief under a cognizable legal claim. Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 554–55 (2007). A case should be dismissed if, viewing the well-

pleaded factual allegations in the complaint as true and in the light most favorable to the plaintiff,

the complaint does not contain “enough facts to state a claim to relief that is plausible on its face.”

Id. at 570. In applying this standard, a court must utilize a two-pronged approach. First, it must

separate the legal conclusions in the complaint from the factual allegations. Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). Second, assuming the truth of only the factual allegations, the court must

determine whether the plaintiff’s complaint permits a reasonable inference that “the defendant is

liable for the misconduct alleged.” Id. Well-pleaded factual allegations are required; labels,


                                                    2
conclusions, and a “formulaic recitation of the elements of a cause of action will not do.” Twombly,

550 U.S. at 555; see also King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016) (“Bare legal

conclusions ‘are not entitled to the assumption of truth’ and are insufficient to state a claim.”

(quoting Iqbal, 556 U.S. at 679)). A plaintiff’s “[f]actual allegations must be enough to raise a

right to relief above the speculative level,” thereby “nudg[ing] [the] claims across the line from

conceivable to plausible.” Twombly, 550 U.S. at 555, 570.

                                        III.    DISCUSSION

       Plaintiff’s Complaint alleges the following three causes of action: (1) excessive force under

42 U.S.C. § 1983 in violation of the Fourth and Fourteenth Amendments to the United States

Constitution against the individual defendants; (2) municipal liability under 42 U.S.C. § 1983 in

violation of the Fourth and Fourteenth Amendments to the United States Constitution against the

Roane County Commission; and (3) bystander liability against the individual defendants.

Defendants challenge all three counts as well as Plaintiff’s prayer for punitive damages. Each

argument is addressed in turn.

            A. Count I for Excessive Force Under 42 U.S.C. § 1983

       Defendants contend that the Complaint fails to state a claim because it does not

differentiate the actions of the multiple Defendants and “merely asserts[s] that everyone did

everything.” (ECF No. 8 at 8.) Defendants further argue that the Complaint fails to put them on

notice and that Plaintiff’s claims are insufficiently pled labels and conclusions. “The Fourth

Amendment protects the people against unreasonable seizures—i.e., as applicable in this case—

against officers' use of excessive force in effecting a seizure.” Redding v. Boulware, 501 F. App'x

238, 242 (4th Cir. 2012) (citations omitted). When evaluating a claim for excessive force, the


                                                 3
court must consider whether the police officer’s actions were “‘objectively reasonable’ in light of

the facts and circumstances confronting [him], without regard to [his] underlying intent or

motivation.” Smith v. Ray, 781 F.3d 95, 101 (4th Cir. 2015) (quoting Graham v. Connor, 490 U.S.

386, 397 (1989)). Factors to be considered include “the severity of the crime at issue, whether the

suspect poses an immediate threat to the safety of the officers or others, and whether he is actively

resisting arrest or attempting to evade arrest by flight.” Graham v. Connor, 490 U.S. 386, 396

(1989).

          While the Complaint does not assert which Defendants threw which punches, it does permit

the reasonable inference that these Defendants are liable for the alleged misconduct. Iqbal, 556

U.S. at 678. Plaintiff asserts that Deputy King, Trooper Stepp, Trooper McDonald, and Trooper

Hartley “beat, kicked, stomped, and punched” him without justification or provocation and then

proceeded to handcuff him and throw him in the snow, where he laid “with his hands cuffed behind

his back while shirtless for over an hour.” (ECF No. 1 at 2 ¶¶ 13–14.) It can be reasonably inferred

that the beating of a suspect by multiple police officers involved force. Further, assuming Plaintiff

did not attempt to flee, resist arrest, and was completely compliant, as pled, the Court finds that
                                                                                                                       1
Plaintiff’s allegations are sufficient to state a claim for excessive force under Section 1983.

Defendants’ Motion to Dismiss is DENIED as to Count I.




1
 The United State Supreme Court has explicitly held that "all claims that law enforcement officers have used excessive
force—deadly or not—in the course of an arrest, investigatory stop, or other seizure of a free citizen should be analyzed
under the Fourth Amendment and its reasonableness standard, rather than under a substantive due process approach.”
Graham v. Connor, 490 U.S. 386, 395 (1989). In his Complaint, Plaintiff bases his claims for excessive force on both
the Fourth and Fourteenth Amendments even though he claimed to be under arrest at the time the alleged excessive
force was used. Defendants assert that this claim is improperly plead, and Plaintiff appears to concede this argument
as it is not addressed in his response. To the extent Plaintiff’s claim for excessive force relies on the Fourteenth
Amendment, it is DISMISSED WITH PREJUDICE.

                                                           4
            B. Count II for Municipal Liability Under 42 U.S.C. § 1983

       Next Defendants argue Plaintiff fails to state a claim for municipal liability because he

“fails to allege that his federal constitutional rights were violated pursuant to an unconstitutional

policy or custom fairly attributable to the Roane County Commission.” (ECF No. 8 at 4.) To

withstand a motion to dismiss, the complaint must “identify” the municipal “policy or custom”

that resulted in the alleged violation of the plaintiff's rights. Walker v. Prince George’s Cty., 575

F.3d 426, 431 (4th Cir. 2009) (quoting Bd. of Cty. Com’rs v. Brown, 520 U.S. 397, 403 (1997)).

For municipal liability to attach, the policy or custom must have a “specific deficiency or

deficiencies . . . such as to make the specific violation almost bound to happen, sooner or later,

rather than merely likely to happen in the long run.” Carter v. Morris, 164 F.3d 215, 218 (4th Cir.

1999) (citation omitted). Without a direct link between an official policy or custom and the

plaintiff’s alleged injuries, there is no basis for municipal liability under Section 1983. Id.

(explaining that “[a] careful examination of this ‘affirmative link’ is essential to avoid imposing

liability on municipal decisionmakers in the absence of fault and causation.).

       A municipal policy or custom may be established as follows:

       (1) through an express policy, such as a written ordinance or regulation; (2) through
       the decisions of a person with final policymaking authority; (3) through an
       omission, such as a failure to properly train officers, that “manifest[s] deliberate
       indifference to the rights of citizens”; or (4) through a practice that is so “persistent
       and widespread” as to constitute a “custom or usage with the force of law.”

Lytle v. Doyle, 326 F.3d 463, 471 (4th Cir. 2003) (citing Carter, 164 F.3d at 217).

Municipal liability is found not only in written regulations and affirmative decisions, but

also “in certain omissions on the part of policymaking officials that manifest deliberate

indifference to the rights of citizens.” Carter, 164 F.3d at 218 (citing City of Canton v.


                                                  5
Harris, 489 U.S. 378, 388–89 (1989)). This type of informal municipal custom may arise

“if a practice is so persistent and widespread and so permanent and well settled as to

constitute a custom or usage with the force of law.” Id. (internal quotation marks omitted).

The Fourth Circuit notes that a plaintiff is most likely to slip into the “forbidden realm” of

respondeat superior liability when he makes claims based on a policy of deliberate

indifference or on an unconstitutional custom. Id. “Where a plaintiff claims that the

municipality has not directly inflicted an injury, but nonetheless has caused an employee

to do so, rigorous standards of culpability and causation must be applied to ensure that the

municipality is not held liable solely for the actions of its employee.” Id.

       In this case, Plaintiff does not allege that the Roane County Commission endorsed

an unconstitutional formal policy. Rather, he argues the Commission exhibited deliberate

indifference by failing to discipline Deputy King or to investigate his history of excessive

force. (ECF No. 9 at 5–6.) Plaintiff offers no examples of these alleged prior violations

and fails to allege a municipal policy or custom that could have caused his injury. Plaintiff

has not even alleged facts to support the conclusion that the Roane County Commission

was aware of any of Deputy King’s prior incidents of excessive force. Thus, Plaintiff has

failed to plead an affirmative link between his own allegations and the Commission’s

potentially inculpatory unconstitutional custom. See Carter, 164 F.3d at 219 (“Past

incidents of excessive force do not make unlawful arrests or unreasonable searches or

seizures ‘almost bound to happen, sooner or later, rather than merely likely to happen in

the long run.’ . . . This nebulous chain fails the ‘rigorous standards of culpability and

causation’ required for municipal liability under section 1983.”) Plaintiff has failed to


                                                  6
allege facts that would entitle him to relief under this claim. Accordingly, Defendants’

motion to dismiss Plaintiff’s municipal liability claim is GRANTED, and Count II is

DISMISSED WITHOUT PREJUDICE.

             C. Count III for Bystander Liability

       Defendants argue Plaintiff’s Complaint fails to state a claim for bystander liability and that

this claim also fails as a matter of law. (ECF No. 8 at 9–10.) “The concept of bystander liability

is premised on a law officer's duty to uphold the law and protect the public from illegal acts,

regardless of who commits them.” Randall v. Prince George's Cty., Md., 302 F.3d 188, 203 (4th

Cir. 2002). “[A]n officer may be liable under § 1983, on a theory of bystander liability, if he: (1)

knows that a fellow officer is violating an individual's constitutional rights; (2) has a reasonable

opportunity to prevent the harm; and (3) chooses not to act.” Id. at 204 (internal footnote omitted).

        Defendants contend that Plaintiff failed to allege that any of the individual Defendants

knew another officer was violating Plaintiff’s constitutional rights. (ECF No. 8 at 9.) However,

when Plaintiff’s Complaint is taken as true, as is required, it would be obvious to any police officer

that the unprovoked beating of Plaintiff and subsequently leaving him handcuffed and shirtless in

the snow for an extended period of time is a violation of Plaintiff’s rights. Plaintiff further alleges

all four Defendant officers participated in the beating and were present for the entirety of the facts

alleged. Therefore, Plaintiff has pled “enough facts to state a claim for relief that is plausible on

its face.” Twombly, 550 U.S. at 570. Defendants’ Motion to Dismiss is DENIED as to Count III.

             D. Request for Punitive Damages

       Finally, Defendants contend that it is well established that punitive damages are precluded

against municipalities by both the Supreme Court of the United States and under West Virginia


                                                  7
law. (ECF No. 8 at 11.)       Defendants are correct. West Virginia Code Section 29–12A–7(a)

provides, in relevant part, that:

        in an action against a political subdivision or its employee to recover damages for
        injury, death, or loss to persons or property for injury, death, or loss to persons or
        property caused by an act or omission of such political subdivision or employee:

              (a) . . . an award of punitive or exemplary damages against such political
              subdivision is prohibited.

Further, with respect to Plaintiffs federal Section 1983 claims, the United States Supreme Court

has explicitly held that municipalities are “immune from punitive damages under 42 U.S.C. §

1983.” City of Newport v. Fact Concerts, Inc., 453 U.S. 247, 271 (1981). Accordingly, Plaintiff’s

claims for punitive damages against the Roane County Commission are DISMISSED. However,

Plaintiff’s punitive damages claim may continue against the police officers in their individual

capacities.

                                        IV.     CONCLUSION

        For the forgoing reasons, the Court GRANTS IN PART and DENIES IN PART

Defendants’ Motion to Dismiss.

        IT IS SO ORDERED.

        The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                               ENTER:         March 4, 2020




                                                  8
